Citation Nr: 1543396	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  89-44 380	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for muscle injury residuals of a gunshot wound (GSW) to the right thigh, for the period from September 19, 1983, through January 13, 1992, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 60 percent for other residuals of a GSW to the right thigh, to include vascular injury, for the period from September 19, 1983, through January 13, 1992, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to special monthly compensation (SMC), pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984.

4.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

5.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from February 1987 and June 1996 rating decisions.

In the February 1987 rating decision, the RO in Boston, Massachusetts, inter alia, denied a claim for increased ratings for residuals of a GSW to the right thigh.  In April 1987, the Veteran filed a notice of disagreement (NOD).  In a July 1987 rating decision, the RO merged the ratings pertaining to the Veteran's service-connected residuals of a GSW to the right thigh and awarded an evaluation of 60 percent for all residuals, effective October 3, 1985.  The RO then issued a statement of the case (SOC) in May 1988 regarding entitlement to a rating in excess of 60 percent for residuals of a GSW to the right thigh as of October 3, 1985.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 1988.

In April 1993, the RO issued a rating decision granting an earlier effective date of September 20, 1983, for the Veteran's 60 percent rating for residuals of a GSW to the right thigh.  A supplemental SOC (SSOC) dated in March 1994 reflects that the issue on appeal was thereafter expanded to include the propriety of the Veteran's 60 percent rating as of September 20, 1983.

In the June 1996 rating decision, the RO in St. Paul, Minnesota denied entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984.  In October 1996, the Veteran filed an NOD.  The RO issued an SOC in December 1996, and the Veteran filed a substantive appeal (via a VA Form 9) in April 1997.

The Veteran testified in support of his claims during RO hearings in October 1988, October 1990, and March 1996.  Transcripts of these hearings are of record.

In March 1998, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  During that hearing, the Veteran confirmed that he no longer wanted to be represented in his appeal.

In March 1999, the Board, inter alia, remanded to the RO the Veteran's claims for a higher rating for GSW residuals of the right lower extremity, and for SMC, for further development and adjudication.

In February 2002, the Veteran again testified during a Board hearing before the undersigned VLJ in Washington, DC.  A transcript of this hearing is of record.  However, pertinent to the current claims on appeal, the issues listed on the title page of this action were not discussed at this hearing.

Thereafter, in a May 2002 remand, the Board noted that the issues remanded to the RO in March 1999 had not yet been returned to the Board.  No further development or action was requested on these issues; rather, the RO was directed to return to the Board any issues that were not granted in full upon completion of the previously requested action(s).

Subsequently, the RO assigned an 80 percent rating for the service-connected residuals of a GSW to the right thigh, effective August 5, 1999, and denied the claim for SMC pursuant to 38 U.S.C.A. § 1114(s) for the period between April 21, 1970, and March 1, 1984.  Thereafter, the RO returned the matters the Board.

In a December 2003 decision, the Board granted an earlier effective date of September 19, 1983, for the assignment of a 60 percent rating for residuals of a GSW to the right thigh.  This decision was implemented in an RO rating decision dated that same month.

Also in its December 2003 decision, the Board adjudicated other claims then on appeal.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2005 order, the Court granted a joint motion filed by counsel for both parties, setting aside those portions of the Board's decision that (1) failed to address the issue of whether the appellant was entitled to a rating in excess of 60 percent for service-connected residuals of a GSW to the right thigh, for the period prior to August 5, 1999, despite the fact that the issue of an increased rating was pending before the Board; and (2) determined that the appellant was not entitled to an award of SMC, pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984.  The Court remanded these matters to Board for further proceedings.  (The other matters on appeal addressed in the December 2003 Board decision were deemed abandoned and dismissed by the Court.)

In January 2005, the Veteran appointed the veterans service organization listed on the title page of this action to represent him before the Board.  The Board has recognized the change in representation.

In April 2006, the Veteran submitted directly to the Board additional medical evidence with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  The additional evidence consisted of a June 2005 Social Security Administration (SSA) decision in which SSA granted the Veteran's claim for disability benefits.

In July 2006, the Board remanded the matters remaining on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  After taking further action, the AMC denied each claim (as reflected in a September 2007 SSOC), and returned these matters to the Board for further appellate consideration.  

Thereafter, in March 2008, the Board remanded the matters on appeal to the RO, via the AMC, for the purpose of honoring the Veteran's requests for a hearing before the equivalent of a local hearing officer at the AMC or the New York RO, and a Board hearing.

In July 2008, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the New York RO.  A transcript of that hearing is of record.  

Following the July 2008 DRO hearing, the RO continued to deny each claim remaining on appeal (as reflected in a June 2011 SSOC).  In addition to readjudicating the claims on appeal, the RO contacted the Veteran to clarify the type of Board hearing he desired.  Although, in October 2011, the Veteran requested Board hearings in both Washington, DC and at the RO, in December 2011, he withdrew his request for a Board hearing.  The RO subsequently returned these matters to the Board for further appellate consideration.  

In May 2012, the Board granted a separate, 40 percent rating for muscle injury residuals of a GSW to the right thigh, for the period from September 19, 1983, through January 13, 1992, under former Diagnostic Code 5314; denied a rating in excess of 60 percent for other residuals of a GSW to the right thigh, to include vascular injury, for the period from September 19, 1983, through January 13, 1992, under Diagnostic Codes 5161 and former 7121; granted a 100 percent schedular rating for residuals of a GSW to the right thigh, for the period from January 14, 1992, through August 4, 1999, under former Diagnostic Code 7121; and denied entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984.

The Veteran appealed the May 2012 Board decision to the Court.  In September 2013, the Court issued a memorandum decision vacating and remanding the Board's decision with respect to: (1) the rating(s) to be assigned for residuals of a GSW to the right thigh, for the period from September 19, 1983, through January 13, 1992, for consideration of higher rating(s) on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1); and (2) the Veteran's entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984, to consider whether, on or after September 19, 1983, the Veteran was unemployable due solely to service-connected posttraumatic stress disorder (PTSD) (which was at that time was rated as 70 percent disabling).

The Court determined that the matter of the Veteran's entitlement to a higher rating for residuals of a GSW to the right thigh, for the period from January 14, 1992, through August 4, 1999, was moot, inasmuch as the Board had granted the maximum disability rating for that time period.  In addition, the Court, in effect, directed the Board to assume jurisdiction of the matter of the Veteran's entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s), from January 14, 1992, to August 4, 1999, for purposes of granting that benefit.

In August 2014, the Board dismissed the matter of the Veteran's entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s), for the period from January 14, 1992, to August 4, 1999, finding that the RO had granted the benefit in April 2013 and there remained no case or controversy with respect to that matter over which the Board could exercise jurisdiction.  The remaining matters on appeal were remanded to the agency of original jurisdiction (AOJ) for the purpose of scheduling the Veteran for a Board hearing at the RO.

In a May 2015 rating decision, the AOJ, inter alia, denied entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  In July 2015, the Veteran filed an NOD.

The Board observes that, during the pendency of the appeal, the Veteran's claims file was transferred to multiple RO's.  The Veteran currently resides within the jurisdiction of the RO in New York, New York, and the appeal was most recently certified to the Board by that RO.  

The Board also notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claims for higher ratings for GSW residuals of the right lower extremity for the period from September 19, 1983, through January 13, 1992, and for SMC pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984, are again being remanded to the AOJ; as are the claims of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the Veteran's claims for higher ratings for GSW residuals of the right lower extremity for the period from September 19, 1983, through January 13, 1992, and for SMC pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984, is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the August 2014 remand was not fully completed.

In the August 2014 remand, the Board instructed the AOJ to schedule the Veteran for a Travel Board hearing in accordance with his request.  The Veteran and his representative were to be notified of the date and time of the hearing, pursuant to the provisions of 38 C.F.R. § 20.704(b).  Then, after the hearing, the claims file was to be returned to the Board.

The Board's electronic database (VACOLS) reflects that the Veteran did not report for a Travel Board hearing scheduled in April 2015.  Significantly, however-and as noted by the Veteran's representative in his brief on appeal-none of the records in VBMS or Virtual VA, marked as received subsequent to the Board's August 2014 remand, reflect that the Veteran and his representative were properly notified of the date, time, and location of the hearing, as required by law.  Accordingly, the Veteran must be afforded another opportunity to appear.

As a final matter, the Board points out that, in a May 2015 rating decision, the AOJ, inter alia, denied entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  In July 2015, the Veteran filed an NOD.  However, the RO has yet to issue a SOC with respect to these matters, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an SOC on the Veteran's claims of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant, along with a VA Form 9, and afford them an appropriate opportunity to submit a substantive appeal to perfect an appeal on those issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the claims of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant-within one year of mailing of the notice of the rating decision denying the claims, or within 60 days of the issuance of the SOC, whichever is later.

2.  Schedule the Veteran for a Travel Board hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).  After the hearing, return the claims file to the Board in accordance with current appellate procedures, if otherwise in order.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

